     Case: 1:18-cv-07320 Document #: 33 Filed: 03/14/19 Page 1 of 1 PageID #:603

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Wilmington Trust National Association
                                            Plaintiff,
v.                                                        Case No.: 1:18−cv−07320
                                                          Honorable Charles P. Kocoras
Philip B Stone, et al.
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 14, 2019:


        MINUTE entry before the Honorable Charles P. Kocoras: Motion hearing held.
For the reasons stated in open court, motion for reconsideration [29] is denied. Mailed
notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
